                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

BARRY J. SMITH, SR.,
                   Plaintiff,
                                                   Case No. 18-cv-988-pp
      v.
UNITED STATES CONGRESS,
and WISCONSIN LEGISLATURE,
                   Defendants.

 ORDER ADOPTING JUDGE JOSEPH’S RECOMMENDATION (DKT. NO. 25),
    DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND
   AMENDED COMPLAINT (DKT. NO. 21), DENYING AS MOOT UNITED
  STATES CONGRESS’S MOTIONS TO CONSOLIDATE CASES (DKT. NOS.
   29(I), 32(I)); GRANTING UNITED STATES CONGRESS’S MOTIONS TO
    DISMISS IT AS A DEFENDANT (DKT. NOS. 29(II), 32(II)), DENYING
 WITHOUT PREJUDICE UNITED STATES CONGRESS’S MOTIONS TO BAR
PLAINTIFF FROM FILING FURTHER PRO SE LAWSUITS (DKT. NOS. 29(III),
                      32(III)) AND DISMISSING CASE


      On June 28, 2018, the plaintiff, who is representing himself, filed a

complaint against the United States and the State of Wisconsin, alleging that

the defendants have violated his rights under the Second Amendment and the

Wisconsin Constitution because as a felon, he cannot own a gun or hold office

unless pardoned. Dkt. No. 1. Two weeks later, the plaintiff filed an amended

complaint against the United States Congress and the Wisconsin Legislature,

alleging that 18 U.S.C. §§922(d) and (g) are void under the Constitution

because Congress does not have the authority under the Commerce Clause to

regulate the plaintiff’s ability to own a gun. Dkt. No. 3. He further alleged that

“Amendment 3(2)(3)” of the Wisconsin Constitution is void under the federal

Constitution because the Wisconsin Legislature has no authority to deny the

                                         1
plaintiff the right to vote for himself. Id. The United States Congress filed a

motion to dismiss on August 31, 2018. Dkt. No. 6. The Wisconsin Legislature,

however, did not respond to the complaint. On October 3, 2018, Magistrate

Judge Nancy Joseph, to whom the case was assigned at the time, issued an

order granting the motion to dismiss. Dkt. No. 15.

      The plaintiff appealed on December 6, 2018. Dkt. No. 17. Three months

later, while the appeal was pending, he filed a motion for leave to file a second

amended complaint. Dkt. No. 21. This court had no jurisdiction to rule on the

motion to file a second amended complaint because the plaintiff’s notice of

appeal deprived it of jurisdiction.

      On April 29, 2019, the Seventh Circuit Court of Appeals dismissed the

appeal, noting that Judge Joseph did not have the authority to dismiss the

case because the Wisconsin Legislature had not appeared as a defendant or

consented. Dkt. No. 24. Judge Joseph vacated her prior order, and issued a

report recommending that this court deny the plaintiff’s motion for leave to file

a second amended complaint and dismiss the case in its entirety. Dkt. No. 25.

Judge Joseph construed the plaintiff’s claims as alleging that the defendants

had “deprived him of his Second Amendment rights and deprived him of his

right to run for office.” Id. at 5. She observed that the plaintiff had made similar

claims on a number of previous occasions. Id. at 5. She opined that his first

amended complaint “manifestly fails to state a claim on either ground.” Id. at 6.

As to his request to file a second amended complaint, Judge Joseph found that




                                         2
the second amended complaint “is merely a rehash of his previous arguments.”

Id.

      The plaintiff objected to Judge Joseph’s recommendation. Dkt. No. 26.

Both the United States Congress and the Wisconsin Legislature filed briefs in

support of Judge Joseph’s recommendation. Dkt. Nos. 27, 28. The Wisconsin

Legislature—which had not filed a motion to dismiss—argued in its brief that

the court “may” dismiss the case against it because it had not been properly

served. Dkt. No. 28 at 3. It also asserted that the plaintiff’s constitutional claim

against it failed “based on case law interpreting 42 U.S.C. § 1983 and the

Eleventh Amendment,” id. at 6, that it was not a suable entity under 42 U.S.C.

§1983 because it is not a person, id. at 6-7, and that it was immune from suit

under the Eleventh Amendment, id. at 7-8. The legislature argued that the

court should “accept” Judge Joseph’s report and recommendation, for the

reasons she stated and for the reasons it stated in its brief. Id. at 8.

      The United States Congress also has filed motions asking the court to

consolidate this case with two cases the plaintiff filed in 2019,1 to dismiss the



1 The defendant filed two cases in 2019. In Smith v. United States Congress,
Case No. 19-cv-671, he again has sued the United States Congress and the
Wisconsin Legislature, asking the court to declare unconstitutional a federal
criminal statute prohibiting convicted felons from possessing firearms and a
provision of the Wisconsin constitution making felons ineligible to hold elected
office unless pardoned. Id. at 1. In Smith v. United States Congress, Case No.
19-cv-1001, he has sued the United States Congress and the Wisconsin
Legislature, reiterating his claims that those bodies have violated a number of
his constitutional rights due to his status as the descendant of slaves; he also
makes allegations regarding his conviction for threatening the life of a federal
judge. Id. at 1. The court will discuss these cases in the section of this order
addressing the United States Congress’s motions.
                                         3
consolidated case and to bar the plaintiff from filing further suits. Dkt. Nos. 29,

32. The plaintiff does not object to consolidation, but objects to dismissal on

the grounds he has raised in this and previous cases and says that if the court

bars him from filing cases, it will strip him of his First Amendment right to

petition for redress. Dkt. Nos. 30, 33.

I.     Judge Joseph’s Recommendation to Dismiss Case

      A.     Standard of Review

      The court may accept, reject or modify a magistrate judge’s findings and

recommendations on a dispositive motion. Federal Rule of Civil Procedure

72(b)(3). If a party objects to a magistrate judge’s recommendation, the court

reviews de novo the portions of the report to which the party has objected. Id.

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. A complaint must give the defendant fair notice of the claim and the

grounds upon which it rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Although a plaintiff need

not plead detailed factual allegations, he or she must do more than present

“labels and conclusions, and a formulaic recitation of the elements of a cause

of action.” Id. The complaint must state a claim to relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted).

      B.     Analysis

      In the last eleven and a half years, courts in this district have dismissed

four civil complaints from the plaintiff, all alleging various violations of the

plaintiff’s constitutional rights due to his status as a descendant of slaves and

                                          4
his status as a convicted felon. Smith v. United States, Case No. 08-cv-262;

Smith v. President of the United States, Case No. 08-cv-956; Smith v. United

States Congress, Case No. 13-cv-206; Smith v. United States, Case No. 17-cv-

1419.

        In the first case, Smith v. United States, Case No. 08-cv-262, the plaintiff

sued the United States and the State of Wisconsin, challenging the fact that his

conviction prevented him from running for alderman. He claimed that he was

entitled to relief under the due process and equal protection clauses. Id. at Dkt.

No. 3. Judge Rudolph T. Randa dismissed the case, explaining to the plaintiff

that the legislature had a rational basis for preventing convicted felons from

running for office, that he’d sued the wrong defendants (because the

legislatures, not the governments, made and enforced the laws), and that

portions of his claims were “patently frivolous.” Id. at 1-3.

        In the second case, Smith v. President of the United States, the plaintiff

sued the President of the United States, the governor of Wisconsin and the

mayor of Milwaukee, alleging that he had been “denied public employment

opportunities, the right to bear a firearm and the right to ‘vote for himself as a

candidate’ due to ‘his previous conditions of Thirteenth Amendment Slavery.’”

Smith, Case No. 08-cv-956, 2009 WL 2591624, *2 (E.D. Wis.). Judge J. P.

Stadtmueller explained to the plaintiff that the Constitution does not prevent

the federal or state governments from limiting a convicted felon’s civil rights,

including the right to carry a firearm the right to vote and the right to hold

public office. Id. (citing Dist. of Columbia v. Heller, 554 U.S. 570, 626-627

                                          5
(2008); Richardson v. Ramirez, 418 U.S. 24, 56 (1974); and Romer v. Evans,

517 U.S. 620, 624 (1996)). Judge Stadtmueller pointed out that “[t]hese

limitations on one’s rights as a citizen are well-recognized collateral

consequences of a felony conviction, and the constitutionality of those long-

standing consequences are not legitimately disputed.” Id.

      In the third case, the plaintiff sued the United States Congress, the

President of the United States, the governor of Wisconsin, the mayor of

Milwaukee and the Social Security Administration. Smith v. United States

Congress, Case No. 13-cv-206, Dkt. No. 1. He alleged that the Social Security

Administration had refused to allow him to participate in a program due to

racism, and argued that he was being denied a laundry list of constitutional

rights “based on a pattern and practice of Racism directed against him as a

descendent of the slaves described by United States Supreme Court Chief

Justice Taney in Dred Scott v. Sanford, 60 U.S. (19 How.) 393, 15 L. Ed. 691.”

Id. at Dkt. No. 1. Judge Charles N. Clevert, Jr. dismissed all the defendants

except the Social Security Administration, noting that the plaintiff had made no

specific allegations against any of the other defendants. Id. at Dkt. No. 20.

Subsequently, when the plaintiff failed to amend his complaint as to the Social

Security Administration, the court dismissed the entire case as frivolous. Id. at

Dkt. No. 29.

      Despite these decisions, the plaintiff filed a fourth case in 2017, again

naming the United States of America and the State of Wisconsin (the

defendants Judge Randa had told him were not appropriate parties), alleging

                                         6
that he was being denied a long list of constitutional rights because of his

status as a descendant of slaves. Smith v. United States, Case No. 17-cv-1419.

Magistrate Judge David Jones dismissed this case for lack of subject-matter

jurisdiction (as to the State of Wisconsin) and for failure to state a claim,

reiterating the rulings of the prior judges and going into more detail about

some of the plaintiff’s specific allegations not addressed by the other judges. Id.

at Dkt. No. 16.

      The plaintiff filed this case in 2018. This is the second time the plaintiff

has named the United States Congress as a defendant, and the first time he

has named the Wisconsin Legislature.

              1.   Dismissal of the first amended complaint

      The amended complaint is brief. It states:

      Jurisdictional Statement: This honorable court has jurisdiction of
      this civil action arising under the laws of the United States pursuant
      to 28 U.S.C. Sec. 1331.

      This amended complaint is pursuant to Federal Rules of Civil
      Procedure 15(a)(1)(A)(B):

      1.    Title 18 U.S.C. Section 922(d) and (g) is void as
      unconstitutional because Congress does not have authority under
      the commerce clause to regulate or deny my right to carry a gun.

      2.     The Wisconsin constitution, Amendment 3(2)(3), is void
      pursuant to the federal Constitution because the Wisconsin
      legislature does not have authority to deny my right to vote for
      myself.

      Relief: Enforce the United States Constitution and the rights it
      guarantees me. Jury trial demand.

Dkt. No. 1.



                                         7
      Both Judge Stadtmueller and Judge Jones have explained to the plaintiff

that the Supreme Court has acknowledged that the Second Amendment’s right

to bear arms is not unlimited, citing Heller, 554 U.S. at 626-627 (approving of

the “longstanding prohibitions on the possession of firearms by felons”). Judge

Randa, Judge Stadtmueller and Judge Jones have pointed out that the

Supreme Court has upheld the constitutionality of limitations on a felon’s right

to vote and hold public office. See Richardson v. Ramirez, 418 U.S. 24, 54

(1974); Romer, 517 U.S. at 624.

      Apparently realizing that bringing the same claims in the same form

wouldn’t get him far, the plaintiff attempts in this case to raise the same claims

in different ways against different defendants. Rather than claiming that

federal statutes prohibiting felons from possessing guns violate the Second

Amendment, the amended complaint asserts that 18 U.S.C. §922(d) (which

prohibits selling or disposing of guns or ammunition to someone the seller has

reason to believe is a felon) and §922(g) (subsection (1) of which prohibits

convicted felons from possessing firearms) are “void as unconstitutional

because Congress does not have authority under the commerce clause to

regulate or deny my right to carry a gun.” Dkt. No. 3. This claim is directed at

defendant the United States Congress, and the court construes it as a claim

that in passing 18 U.S.C. §§922(d) and (g)(1), Congress violated the Commerce

Clause.

      The court does not have jurisdiction to entertain this claim. The

amended complaint fails to allege that the United States Congress has waived

                                        8
sovereign immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); Joseph v. Bd.

of Regents of the Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). “Absent

a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” Meyer, 510 U.S. at 475. “Sovereign immunity is jurisdictional in

nature,” id., which means that if the Congress has not waived sovereign

immunity, this court does not have jurisdiction over the claim against it.

      Even if the Congress had waived its sovereign immunity, the amended

complaint does not state a claim. The Commerce Clause, found in Article I, §8

of the Constitution, gives Congress the authority “[t]o regulate Commerce with

foreign Nations, and among the several States, and with the Indian tribes.” It

has nothing to do with a private citizen’s right to own a gun. The plaintiff is

correct that the Commerce Clause doesn’t authorize Congress to regulate his

right to carry a gun. But that is irrelevant; the question is not whether there is

a provision of the Constitution that authorizes the regulation, but whether

there is a provision of the Constitution that prohibits the regulation. There is

none. The provision that could have prohibited the regulation is the Second

Amendment, but as other judges have told the plaintiff, it does not. As recently

as May of this year, the Seventh Circuit Court of Appeals held that “the

government has established that the felon dispossession statutes are

substantially related to the important governmental objective of keeping

firearms away from those convicted of serious crimes,” and concluded that

because the appellant “was convicted of a serious federal felon for conduct

broadly understood to be criminal, his challenge to the constitutionality of §

                                         9
922(g)(1) is without merit.” Kanter v. Barr, 919 F.3d 437, 451 (7th Cir. 2019).

The court must dismiss the complaint as to the United States Congress.

      The plaintiff similarly tries to reframe his challenge to Wisconsin’s

prohibition against felons running for elected office by characterizing it as a

challenge to “Amendment 3(2)(3)” of the Wisconsin Constitution. Dkt. No. 3. He

says that the Wisconsin Legislature does not have the authority to deny him

the right to vote for himself. Id. The court construes this claim against the

Wisconsin Legislature as a claim that in ratifying that provision of the

Wisconsin Constitution, the legislature violated some provision of the federal

Constitution.

      The court must dismiss this claim for several reasons. First, the

Wisconsin Legislature has alleged that the plaintiff did not properly serve it

with the complaint. The plaintiff has not refuted this allegation. The plaintiff

filed the amended complaint on July 10, 2018. Under Fed. R. Civ. P. 4(m), if

the plaintiff has not properly served a defendant “within 90 days after the

complaint is filed,” the court “must” dismiss the case without prejudice against

that defendant, or order that the plaintiff effectuate service within a specified

time. The ninety-day deadline has long passed.

      Second, although the court could give the plaintiff a deadline for

effectuating proper service, it would be futile to do so. The Wisconsin

Legislature argues that 42 U.S.C. §1983—the law that creates a private right of

action for a plaintiff to sue in federal court for violations of his civil rights—

makes “persons” liable for violating a citizen’s civil rights, and that the

                                          10
Supreme Court has held that that state is not a “person” within the meaning of

§1983. See Will v. Mich. Dep’t. of State Police, 491 U.S. 58, 71 (1989). Because

the Wisconsin Legislature is comprised of “officials [of the state] acting in their

official capacities,” id., it is not a person subject to suit under §1983. Further,

the Eleventh Amendment bars suits against states unless they have waived

their immunity. Id. at 66, citing Welch v. Tex. Dep’t of Highways and Public

Transportation, 483 U.S. 468, 472-73 (1987).

      Finally, even if all the above weren’t the case, the court can find no

“Amendment 3(2)(3)” to the Wisconsin Constitution. Article III, Section 2(4)(a)

allows the enactment of laws that exclude “from the right of suffrage” people

who have been “[c]onvicted of a felony, unless restored to civil rights.” The

plaintiff has asserted in some of his other cases, however, that he finished

serving his prison sentence long ago. Under Wis. Stat. §304.078(3), a convicted

felon’s civil rights are restored once he’s completed serving his sentence, so it

seems unlikely that the plaintiff is challenging this provision of the state

constitution. Article XIII, Section 3(2) of the Wisconsin Constitution provides

that a convicted felon is not eligible “to any office of trust, profit or honor in

this state unless pardoned of the conviction.” Assuming the plaintiff’s claim

that the legislature has violated his right to vote for himself is an attempt to

challenge that provision of the statute constitution, it has no merit.

      The right to run for or hold public office is not a fundamental right,
      Brazil-Breashears v. Bilandic, 53 F.3d 789, 792-93 (7th Cir. 1995),
      and felons are not a suspect class, Talley v. Lane, 13 F.3d 1031,
      1034 (7th Cir. 1994); thus, a ban on felons running for elective office
      is valid if it is rationally related to a legitimate state interest. See
      Clements v. Fashing, 457 U.S. 957, 963 [. . .] (1982).
                                         11
Parker v. Lyons, 757 F.3d 701, 707 (7th Cir. 2014).

      This court agrees with Judge Joseph that the amended complaint states

no claim for relief and must be dismissed as to both defendants.

             2.    Motion for leave to file second amended complaint

      After Judge Joseph issued her order dismissing the first amended

complaint, and after the plaintiff had appealed that order, he asked the court to

allow him to file a second amended complaint. Dkt. No. 21. The proposed

second amended complaint alleges that the federal statute criminalizing

possession of firearms by felons is a “Bill of Attainder” and that it violates

“Article 1, Section 9, Clause 3 of the United States Constitution . . .” Dkt. No.

21-1. That provision of the Constitution says that “[n]o Bill of Attainder or ex

post facto Law shall be passed.” “The prohibitions on ‘Bills of Attainder’ in Art.

I, §§ 9-10, prohibit legislatures from singling out disfavored persons and

meting out summary punishment for past conduct.” Bank Markazi v. Peterson,

___ U.S. ___, 136 S. Ct. 1310, 1324-25 (2016). The Seventh Circuit has address

and rejected this argument, so allowing the plaintiff to amend the complaint on

this ground would be futile.

      Nor is § 922(g) a bill of attainder, which would be “a law that
      legislatively determines guilt and inflicts punishment upon an
      individual without provision of the protections of a judicial trial.”
      Nixon v. Adm’r of General Services, 433 U.S. 425, 468 [. . .] (1977).
      The statute does not determine guilt based on a previous felony
      conviction, nor does it remove the protections of a trial.

United States v. Hemmings, 258 F.3d 587, 594-95 (7th Cir. 2001).




                                        12
      The proposed second amended complaint similarly tries to cast the

Wisconsin statute that criminalizes a felon possessing a firearm as a bill of

attainder, dkt. no. 21-1 at 2; that claim also would fail under Hemmings.

      The proposed second amended complaint also characterizes Article XIII,

Section 3(2) of the Wisconsin Constitution, which prohibits felons from being

eligible for elected office, as a bill of attainder. Dkt. No. 21-1 at 2-3. This

prohibition is not a criminal statute; it neither determines guilt nor inflicts

punishment. See Dehainaut v. Pena, 32 F.3d 1066, 1070 (7th Cir. 1994) (“The

Supreme Court has defined a bill of attainder as ‘a law that legislatively

determines guilt and inflicts punishment upon an identifiable individual

without provision of the protections of a judicial trial.’”). It would be futile for

the court to allow the plaintiff to amend on this ground.

      Finally, the proposed second amended complaint reiterates the plaintiff’s

claim, made in earlier cases, that Wisconsin’s prohibition on his right to vote

violates his rights under the Fifteenth Amendment (the amendment that

prohibits federal and state governments from abridging citizens’ right to vote

based on, among other things, “previous condition of servitude”) and the

Thirteenth Amendment (which prohibits slavery and involuntary servitude).

The judges in the plaintiff’s prior cases have rejected these claims, and they

were right to do so. The Thirteenth Amendment states that “[n]either slavery

nor involuntary servitude, except as a punishment for crime whereof the party

shall have been duly convicted, shall exist within the United States . . . .”

(Emphasis added.) It specifically excepts convictions from the definitions of

                                          13
“slavery” and “involuntary servitude.” For the same reason, Wisconsin’s law

prohibiting felons to vote does not violate the Fifteenth Amendment, because it

is not a law prohibiting people from voting based on a previous condition of

“servitude.”

      The court agrees with Judge Joseph that the plaintiff’s proposed second

amended complaint is a re-characterization of the same claims he has raised in

prior cases, that the claims it lists have no merit and that it would be futile to

allow him to amend.

II.   The United States Congress’s Motions to Consolidate, Dismiss, and
      For an Order Precluding Plaintiff from Initiating Further Pro Se
      Suits

      The United States Congress has filed motions asking the court to

consolidate this case with the two 2019 cases. Dkt. Nos. 29, 32. It also asked

the court to dismiss the consolidated cases, because the Congress had not

waived sovereign immunity and because the complaints state no plausible

claims for relief. Id. Finally, the motions ask the court to find the plaintiff in

contempt and to bar him from filing additional pro se lawsuits in this district.

Id.

      The court is issuing separate orders in the plaintiff’s three cases, because

each frames the plaintiff’s arguments in a slightly different way. For that

reason, it will deny as moot the portion of the United States Congress’s motions

that asks the court to consolidate the cases.




                                         14
         For the reasons stated above, the court will grant the portion of the

United States Congress’s motions that ask the court to dismiss it as a

defendant.

         The court will address the portion of the motions that ask the court to

bar the plaintiff from further filings in its order in Case No. 19-cv-1001; it will

deny those portions of the motions without prejudice in this case.

III.     Conclusion

         The court ADOPTS Judge Joseph’s recommendation that the court deny

the plaintiff’s motion for leave to file a second amended complaint and that it

dismiss this case. Dkt. No. 25.

         The court DENIES the plaintiff’s motion for leave to file a second

amended complaint. Dkt. No. 21.

         The court DENIES AS MOOT the United States Congress’s motions to

the extent that they seek consolidation with the 2019 cases. Dkt. Nos. 29(I),

32(I).

         The court GRANTS the United States Congress’s motions to the extent

that they ask the court to dismiss the Congress as a defendant. Dkt. Nos.

29(II), 32(II).

         The court DENIES WITHOUT PREJUDICE the United States Congress’s

motions to the extent that they seek an order barring the plaintiff from filing

further cases; the court will address that request in its ruling Case No. 19-cv-

1001. Dkt. Nos. 29(III), 32(III).




                                          15
      The court ORDERS that this case is DISMISSED. The court will enter

judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 14th day of November, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                        16
